The petition for rehearing is denied.
The court does not construe the opinion herein as deciding the question as to what rights may be acquired in so-called "foreign waters" as between appropriators, or by prescription. The record in these cases presents a controversy between the plaintiffs claiming the waters in question solely by virtue of their lower riparian ownership of the banks of Bear River, of which Wolf Creek is a tributary, and the defendants claiming the right to divert the foreign waters of Wolf Creek by virtue of their appropriation and application of the same to beneficial uses. *Page 642